Citation Nr: 1822758	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-31 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for basal cell carcinoma, to include as a result of exposure to herbicidal agents.

2. Entitlement to service connection for obstructive sleep apnea.

3. Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as a result of exposure to herbicidal agents.

4. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as a result of exposure to herbicidal agents.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, to include service in the Republic of Vietnam.  The Veteran received the Purple Heart for his service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of from determinations issued in January 2013 June 2014 by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and the bilateral lower extremities and for obstructive sleep apnea are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's basal cell carcinoma is shown to be the result of sun exposure during his service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The VA has a duty to notify and to assist claimants in developing information and evidence necessary to substantiate a claim.  However, inasmuch as this decision grants the benefit sought on appeal, any notice error or duty to assist failure as to this claim is harmless. 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Exposure to certain herbicide agents, include the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C. § 1116(f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, specific types of cancer, not including basal cell carcinoma, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008).

Facts and Analysis

The Veteran seeks service connection for basal cell carcinoma which he believes to be related to his military service, to include sun exposure, toxic exposure, and a skin condition in service.  The Veteran is shown to have had basal cell carcinomas removed from his upper back, upper chest, face, and arms since 2006.  The record shows that the Veteran served in the Republic of Vietnam and he is, therefore, presumed to have been exposed to herbicide agents.  However, basal cell carcinoma is not a condition for which service connection can be granted on a presumptive basis.

The Veteran was provided a VA examination in September 2012 for his skin disability (VA Examination, 09/24/2012).  The examiner diagnosed basal cell carcinoma.  Then, the examiner offered the opinion that the Veteran's basal cell carcinoma was less likely than not related to his skin condition in service, because the service treatment records showed that the condition had resolved by the time he separated from service.  An addendum opinion was received in January 2013 which addressed the Veteran's claims regarding sun exposure in service (VA Examination, 01/18/2013).  The examiner offered the opinion that basal cell carcinoma was less likely than not related to sun exposure in Vietnam because the Veteran's service treatment records did not mention any sunburn on the parts of the body where the basal cell carcinoma developed.  The examiner explained that the medical literature showed that basal cell carcinoma is due to prolonged exposure to sunlight in genetically predisposed individuals; the cancer develops on the portions of the body exposed to the sun.  

At the Board hearing in January 2017, the Veteran testified that the heat he experienced in Vietnam was extreme and that he, like most servicemen he knew, wore as little clothing as possible to stay cool (Hearing Testimony (Tr.), 01/26/2017 at 4, 14).  He said that he frequently went around in the jungle with a bare chest and would cut his pants shorter to dissipate the heat.  (Tr. at 12.)  He said that he had sunburn on multiple occasions and came home from Vietnam with a very deep tan. (Tr. at 13.)

The record shows that after service, the Veteran returned home to Michigan and worked for more than 30 years in the auto industry, an indoor occupation (CAPRI, 01/28/2014, p. 50).  He worked in the mail room during his college years and later became a product and training manager.

After considering the entirety of the record, to include the evidence specifically discussed, the Board finds that the evidence supports the Veteran's claim of service connection for basal cell carcinoma.  The Veteran's testimony regarding his extensive sun exposure in service is competent and credible.  The evidence shows that he had limited sun exposure after his service separation.  The VA examiner's statement that basal cell carcinoma is the result of prolonged sun exposure in genetically predisposed individuals specifically in the areas of sun exposure is consistent with the history of the Veteran's basal cell carcinomas.  He is shown to have had basal cell carcinomas removed from the same areas of the body that were exposed to the sun in Vietnam.  Additionally, the Board discounts the 2013 addendum that, in part, based the negative opinion on lack of documentation in the service treatment records.  Indeed, as noted in the Introduction, the Veteran has been awarded the Purple Heart and the Board finds that the combat presumption applies.  See 38 U.S.C.A. § 1154(b) (West 2014) (stating that any Veteran who engaged in combat with the enemy, VA shall accept lay or other evidence as proof of a disease or injury being incurred or aggravated by such service, even if there is no official record of such incurrence, so long as the evidence is consistent with the circumstances of such service).  For all of these reasons, the Board finds that service connection for basal cell carcinoma should be granted.

 
ORDER

Service connection for basal cell carcinoma is granted.


REMAND

The Veteran seeks service connection for peripheral neuropathy of the bilateral upper extremities (arms and hands) and of the bilateral lower extremities (legs and feet).  He provided testimony at the Board hearing that he has experienced symptoms of pain, numbness, tingling, and muscle cramps for over 30 years (Hearing Tr., 01/26/2017, at 8).  He also furnished a written statement from his physician that he had been treated for these symptoms for over 30 years and that EMG testing had led to a diagnosis of peripheral neuropathy (Third Party Correspondence, 07/08/2014).

The Veteran was afforded a VA examination in April 2014 which noted that he had diffuse distal polyneuropathy in his bilateral upper extremities and bilateral lower extremities (CAPRI, 04/29/2014).  However, the history discussed in the VA examination report was markedly different from that provided in the rest of the record, showing a three (3) year history of pain and tingling in the hands and feet as opposed to a thirty (30) year history of these symptoms.  In addition, the opinion provided did not address any of the Veteran's claims.  Rather, it stated simply that the Veteran is shown to have chronic renal failure, which can be a risk factor and can contribute to cause peripheral neuropathy.  This opinion is clearly inadequate for purposes of adjudicating the Veteran's claims.  Therefore, the Board finds that a new VA examination and opinion must be obtained on remand.

The Veteran also seeks service connection for obstructive sleep apnea.  He has been diagnosed with such.  (06/16/2014 CAPRI, at 19).  At the Board hearing he stated his belief that this disability may have been caused or aggravated by his service-connected posttraumatic stress disorder (PTSD). (Hearing Tr., 01/26/2017, at 3-4, 6).  The record shows that the Veteran has a history of sleep disturbance, including insomnia and nightmares, dating back to his separation from service.  These are shown to be related to his PTSD.  Given this history of sleep disturbance, the Board finds that the low threshold to trigger the need for a VA examination has been met.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, an examination and opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or more) that his current peripheral neuropathy of his bilateral upper extremities and bilateral lower extremities was incurred in service, to include as a result of exposure to herbicide agents.  The examiner should specifically obtained a more detailed history of symptoms from the Veteran and should address whether those statement reflect that peripheral neuropathy was present within the first year after service separation.

The examiner should also address the statement provided by the Veteran's personal physician and the opinion offered by the previous VA examination.  
A comprehensive rationale or explanation is to be provided with respect to all opinions rendered.

2. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current obstructive sleep apnea was incurred in service or was (1) caused or (2) aggravated by his service-connected PTSD.  The examiner should address the history of symptoms of sleep disturbance provided by the Veteran.

A comprehensive rationale or explanation is to be provided with respect to all opinions rendered.

3. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


